

	

		II

		109th CONGRESS

		1st Session

		S. 1320

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 28, 2005

			Mr. DeWine (for himself,

			 Mr. Biden, Mr.

			 Santorum, Mr. Feingold,

			 Mr. Lugar, and Mr. Obama) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Foreign Relations

		

		A BILL

		To provide multilateral debt cancellation

		  for Heavily Indebted Poor Countries, and for other purposes. 

	

	

		1.Short titleThis Act may be cited as the

			 Multilateral Debt Relief Act of

			 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)In 1996, the international community

			 created the Heavily Indebted Poor Countries Initiative (the HIPC Initiative) to

			 reduce the debt burden that curtailed spending on economic development and

			 poverty-reducing programs in many impoverished countries.

			(2)Since adoption of the original HIPC

			 Initiative in 1996 and the Enhanced HIPC Initiative in 1999, donor countries

			 have committed more than $50,000,000,000 in bilateral and multilateral debt

			 stock cancellation to eligible countries.

			(3)The 27 countries that have received debt

			 relief through the HIPC Initiative are estimated by World Bank and the

			 International Monetary Fund to have increased poverty reduction expenditures by

			 an average of approximately 75 percent between 1999 and 2004.

			(4)Congress has demonstrated its support for

			 bilateral and multilateral debt relief through the enactment of comprehensive

			 debt relief initiatives for heavily indebted poor countries by title V of H.R.

			 3425 of the 106th Congress, as enacted into law by section 1000(a)(5) of the

			 Act entitled An Act making consolidated appropriations for the fiscal

			 year ending September 30, 2000, and for other purposes, approved

			 November 29, 1999 (Public Law 106–113; 113 Stat. 1501–311) and the amendments

			 made by such title, title II of H.R. 5526 of the 106th Congress, as enacted

			 into law by section 101(a) of the Act entitled An Act making

			 appropriations for foreign operations, export financing, and related programs

			 for the fiscal year ending September 30, 2001, and for other purposes,

			 approved November 6, 2000 (Public Law 106–429; 114 Stat. 1900A–5), and title V

			 of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act

			 of 2003 (Public Law 108–25; 117 Stat. 747) and the amendment made by such

			 title.

			(5)A number of countries, including the United

			 States, have canceled 100 percent of the bilateral loans made by such countries

			 to countries that are eligible for debt relief under the Enhanced HIPC

			 Initiative, and other major donor nations have canceled a large percentage of

			 such loans, however, a number of countries eligible for such debt relief will

			 continue to owe substantial debts to international financial institutions such

			 as the International Monetary Fund, the International Development Association,

			 and the African Development Fund.

			(6)Permanently canceling 100 percent of the

			 debt owed by the countries that are eligible for debt relief under the Enhanced

			 HIPC Initiative to multilateral institutions would allow countries to increase

			 investments in economic and social infrastructure, including improving the

			 quality of and access to health care, education, and poverty reduction

			 programs, and thereby help them to move towards sustainable economic growth and

			 to achieve the Millennium Development Goals set out in United Nations

			 Millennium Declaration, resolution 55/1 adopted by the General Assembly of the

			 United Nations on September 8, 2000, for eradicating extreme poverty and hunger

			 and promoting human development.

			(7)On June 11, 2005, finance ministers

			 representing the members of the Group of 8 agreed to make a proposal, prior to

			 September 2005, to the shareholders of the World Bank, the International

			 Monetary Fund, and the African Development Bank, for the immediate cancellation

			 of 100 percent of the debt stock owed to such institutions by 18 eligible

			 countries, and the eventual cancellation of such debt owed by an additional 20

			 countries.

			(8)That proposal would cancel approximately

			 $40,000,000,000 in debt stock owed by 18 countries immediately, and would

			 ultimately result in the cancellation of a total of approximately

			 $56,000,000,000 in debt stock owed by 38 countries, saving such countries, on

			 average, $1,500,000,000 each year in debt service payments. To offset foregone

			 interest and principal repayments, donors would provide additional resources to

			 the World Bank and African Development Bank for grants and lending to the

			 poorest countries for investments in the health, education, and well-being of

			 the people of such countries.

			3.DefinitionsIn this Act:

			(1)Eligible

			 countryThe term

			 eligible country means a country whose government is described

			 in paragraphs (1) through (5) of section 557(c) of H.R. 3422 of the 106th

			 Congress, as enacted into law by section 1000(a)(2) of the Act entitled

			 An Act making consolidated appropriations for the fiscal year ending

			 September 30, 2000, and for other purposes, approved November 29, 1999

			 (Public Law 106–113; 113 Stat. 1501A–101)

			(2)Enhanced HIPC

			 InitiativeThe term

			 Enhanced HIPC Initiative has the meaning given that term in

			 section 1625 of the International Financial Institutions Act (22 U.S.C.

			 262p–8).

			(3)HIPC

			 InitiativeThe term

			 HIPC Initiative means the initiative established in 1996 by the

			 World Bank and the International Monetary Fund for the purpose of reducing the

			 debt burdens of the world’s poorest countries.

			(4)International

			 financial institutionThe

			 term international financial institution means the World Bank,

			 the International Monetary Fund, the Inter-American Development Bank, the

			 African Development Bank, and the African Development Fund.

			(5)Members of the

			 Group of 8The term

			 members of the Group of 8 means Canada, France, Germany, Italy,

			 Japan, Russia, the United Kingdom, and the United States.

			(6)World

			 bankThe term World

			 Bank means the International Bank for Reconstruction and Development,

			 the International Development Association, the International Finance

			 Corporation, and the Multilateral Investment Guarantee Agency.

			4.Authority

			(a)In

			 generalThe Secretary of the

			 Treasury is authorized to instruct the Untied States Executive Director of each

			 international financial institution to use the voice and vote of the United

			 States to reach an agreement among the shareholders of such international

			 financial institutions to permanently cancel 100 percent of the debts owed to

			 each such institution by an eligible country.

			(b)Relationship to

			 other lawsThe authority

			 provided in subsection (a) is in addition to any other authority of the

			 Secretary of the Treasury to promote debt relief and may not be construed to

			 limit any such other authority.

			(c)Authorization

			 of appropriationsThere is

			 authorized to be appropriated to the President such sums as may be necessary

			 for the United States contribution to the implementation of the agreement

			 referred to in subsection (a), if other members of the international financial

			 institutions contribute funds for such purpose.

			5.Sense of congress on

			 debt reliefIt is the sense of

			 Congress that the Secretary of the Treasury should pursue additional bilateral

			 and multilateral debt relief for each country that is eligible for grant

			 assistance from the International Development Association.

		6.Contributions to

			 multilateral development banks

			(a)World

			 BankThe International

			 Development Association Act (22 U.S.C. 284 et seq.) is amended by adding at the

			 end the following new section:

				

					23.Fourteenth

				Replenishment

						(a)Contribution

				Authority

							(1)In

				generalThe United States

				Governor of the Association is authorized to contribute on behalf of the United

				States such sums as may be necessary to the fourteenth replenishment of the

				resources of the Association.

							(2)Subject to

				appropriationsAny commitment

				to make the contribution authorized by paragraph (1) shall be effective only to

				such extent or in such amounts as are provided in advance in appropriations

				Acts.

							(b)Authorization

				of AppropriationsFor the

				contribution authorized by subsection (a), there are authorized to be

				appropriated such sums as may be necessary for payment by the Secretary of the

				Treasury.

						.

			(b)African

			 Development Bank FundThe

			 African Development Fund Act (22 U.S.C. 290g et seq.) is amended by adding at

			 the end the following new section:

				

					218.Tenth

				Replenishment

						(a)Contribution

				Authority

							(1)In

				generalThe United States

				Governor of the Fund is authorized to contribute on behalf of the United States

				such sums as may be necessary to the tenth replenishment of the resources of

				the Fund.

							(2)Subject to

				appropriationsAny commitment

				to make the contribution authorized by paragraph (1) shall be effective only to

				such extent or in such amounts as are provided in advance in appropriations

				Acts.

							(b)Authorization

				of AppropriationsFor the

				contribution authorized by subsection (a), there are authorized to be

				appropriated such sums as may be necessary for payment by the Secretary of the

				Treasury.

						.

			7.Authorization of

			 appropriations of the Enhanced HIPC InitiativeThere is authorized to be appropriated to

			 the President such sums as may be necessary for the President to contribute on

			 behalf of the United States to fulfill the commitments made by the United

			 States related to the Enhanced HIPC Initiative.

		8.Reports to

			 Congress

			(a)RequirementNot later than 180 days after the date of

			 enactment of this Act, and annually thereafter, the Secretary of the Treasury

			 shall submit to the appropriate congressional committees a report on the status

			 of negotiations to achieve bilateral and multilateral debt relief for

			 impoverished, highly indebted countries that did not benefit from the HIPC

			 Initiative or the Enhanced HIPC Initiative.

			(b)Appropriate

			 congressional committees definedIn this section, the term

			 appropriate congressional committees means the Committee on

			 Appropriations and the Committee on Foreign Relations of the Senate and the

			 Committee on Appropriations and the Committee on International Relations of the

			 House of Representatives.

			

